UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued February 15, 2006
                              Decided March 22, 2006

                                       Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-1755

FIKRI REDZEB MYUMYUN and                      Petition for Review of an Order of the
ANURSEN ISMAIL MUSTAFA,                       Board of Immigration Appeals
     Petitioners,

      v.

ALBERTO R. GONZALES, Attorney                 Nos. A79-215-718 and A79-215-719
General of the United States,
     Respondent.

                                      ORDER

       Fikri Redzeb Myumyun and his wife, Anursen Ismail Mustafa, both natives
and citizens of Bulgaria, petition for review of an order of the Board of Immigration
Appeals affirming the Immigration Judge's denial of their claims for asylum,
withholding of removal, and relief under the Convention Against Torture.
Myumyun asserts that he was imprisoned, beaten, and threatened because of his
Roma-Turkish background. For the same reason, he also claims that he suffered
various forms of economic persecution. His wife is claiming derivative asylum
status.

      Myumyun asserts that individuals of Roma and Turkish descent in Bulgaria
have long suffered discrimination. Because of the intolerance of his teachers and
No. 05-1755                                                              Page 2

fellow students, he says that he had to drop out of high school. He also says that
his ethnicity prevented him from obtaining a government job, and when he tried to
work as a musician, the government harassed him and told him to stop playing
Turkish music.

        In the 1980s, when Bulgaria was still under communist control, Myumyun
was forced to change his Turkish name to a Bulgarian name. After the communists
fell from power in 1990, Bulgarians of Turkish descent who had been forced to
change their names were allowed to reclaim their original names. However, to do
so they had to hire a lawyer, go to court, and formally request a name change.
Myumyun says that he took these steps in 1996 but was upset about having to go
through formal legal proceedings and pay a lawyer and he protested the policy in
court. He says that officials in court then cursed him; he responded back in a
manner that was interpreted as an insult to the court. He was told that he could
not "insult the government employees with those kind of words" and was
imprisoned for about a week. During this imprisonment, he says that he was
beaten, and he presented a contemporaneous medical certificate stating that he had
suffered contusions on his head, body, and extremities.

       Myumyun also asserts that his ethnicity led to another detention in 2000 in a
dispute with government officials stemming from his attempt to reclaim some land
belonging to his family that the government had confiscated. When he went to a
government office to protest the seizure of his family’s property, he became
agitated, argued with officials, refused to leave, and was ultimately arrested. This
time he was imprisoned for two days. He says that he was again beaten, although
less severely than the first time. He testified that two months after being released,
government agents told him "he would be killed" if he continued to pursue his
family's claim to this land. He decided to leave Bulgaria and came to the
United States with his wife in November 2000.

      The IJ did not make a finding as to Myumyun's credibility but determined
that both the 1996 and 2000 incidents were too minor to rise to the level of
persecution. The IJ also determined that even if Myumyun's detentions and
beatings constituted persecution, such persecution was not "on account of " his
ethnic background. Rather, the IJ found, Myumyun's detentions were caused by
Myumyun's "instigation of fights with the authorities." The BIA adopted and
affirmed the decision of the IJ.

       We review the denial of an asylum claim for substantial evidence and will
vacate the decision of the BIA only if the evidence compels a different conclusion.
Ssali v. Gonzales, 424 F.3d 556, 561 (7th Cir. 2005).
No. 05-1755                                                            Page 3

       Myumyun does not seriously challenge the IJ's finding that his detentions
and beatings were due to his disorderly behavior rather than his ethnicity. He
states in conclusory fashion that the IJ "misses the boat" with this finding, but he
does not explain why. Conclusory or undeveloped arguments are waived. See, e.g.,
United States v. Kumpf, 438 F.3d 785, 791 (7th Cir. 2006). In any case, the evidence
does not compel a conclusion different from that of the IJ. It is not clear from the
record that Myumyun was detained and beaten “on account of ” his ethnicity rather
than his disruptive behavior toward government officials. In these circumstances,
we must defer to the IJ's finding. See Mitreva v. Gonzales, 417 F.3d 761, 763–64
(7th Cir. 2005); Marquez v. INS, 105 F.3d 374, 381 (7th Cir. 1997).

       In addition to the two detentions and beatings, Myumyun asserts generally
that he was threatened with death if he continued to pursue his family's claim to
their confiscated land. Here again, however, the evidence does not compel the
conclusion that this threat was linked to ethnicity; Myumyun does not point to any
evidence suggesting that his ethnic background motivated the threat.

      Myumyun also argues that the IJ improperly disregarded his allegations of
economic discrimination—namely, that he was denied government work. But the
treatment that Myumyun describes is too vague to compel a conclusion of past
economic persecution. Substantial economic deprivation can constitute persecution,
Koval v. Gonzales, 418 F.3d 798, 800–01, 806 (7th Cir. 2005) (petitioner who earned
master's degree in physics with distinction was forced to work as ticket checker, a
"menial job" requiring "no education, training, or acuity"), but Myumyun has not
provided any details to show that any economic deprivation he may have suffered
was substantial. Unlike Koval, who was forced to work in a menial job
substantially beneath her education and ability, Myumyun does not even identify
the government job he wanted, much less specify his qualifications for it.

      For the foregoing reasons, we DENY the petition for review.